Ladd, O. J.—
i. Resulting parol ¿roof. The appellant, Annie Stevens, had no interest in the property in controversy, save as daughter and heir of J. J. Snouffer, deceased, and unless the latter was owner thereof, or had some interest therein which descended to his heirs, she is not in a situation entitling her to question the correctness of the decree. The oral evidence adduced shows conclusively that J. J. Snouffer, Jr., purchased the property, paid the consideration therefor, took possession of it, and operated it as a stone quarry, but took the title in the name of his father, J. J. Snouffer; that the latter conveyed it to plaintiff as security at the son’s request; and that the plaintiff contracted to reconvey upon the payment of the loan. The evidence adduced was objected to on the ground that a trust may not be established by parol evidence. That is true, fraud not being charged, of an express trust. Gregory v. Bowsley, 115 Iowa, 327; Hoon v. Hoon, 126 Iowa, 391; Heddleton v. Stoner, 128 Iowa, 525; Donaldson v. Investment Co., 130 Iowa, 467. But a different rule prevails as to implied trusts. The law is well settled that, where one person pays the price and takes title in another,. a resulting trust arises, and the latter obtains the title as trustee for the use of the former. This happens by operation of law, and not owing to any agreement. Ratliff v. Ellis, 2 Iowa, 59; Cooper v. Skeel, 14 Iowa, 578; Harris v. Stone, 15 Iowa, 273; Sunderland v. Sunderland, 19 Iowa, 325; *162Maple v. Nelson, 31 Iowa, 322 ; Shepard v. Pratt, 32 Iowa, 296; Paige v. Paige, 71 Iowa, 318; Acker v. Priest, 92 Iowa, 610; Maroney v. Maroney, 97 Iowa, 711; Hagen v. Powers, 103 Iowa, 593; Williams v. Williams, 108 Iowa, 91; Andrew v. Andrew, 114 Iowa, 524; Luckhart v. Luckhart, 120 Iowa, 248; kringle v. Rhomberg, 120 Iowa, 472; Malley v. Malley, 121 Iowa, 237.
%. Evidence: communications with a decedent. It is also suggested that Aun J. Snouffer was incompetent to testify, because of the prohibition of section 4604 of the Code. A sufficient answer is that no such objection was interposed. Burdick v. Raymond, 107 Iowa, 228. No showing was made that the widow had acquired the actual ownership of the property; but that is immaterial, as it was shown that it belonged to J. J. Snouffer, Jr., and not to deceased, and therefore that the heirs inherited no interest therein. In view of this conclusion, it is unnecessary to pass on the motion to dismiss the appeal.— Affirmed.
4 at Deeds: delivery: inference from possession. Delivery of a deed